Citation Nr: 0914873	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1942 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied service connection for 
bilateral hearing loss and tinnitus.  In November 2008, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge that the local regional office.  At the hearing 
additional evidence was submitted, accompanied by a waiver of 
RO consideration.  This evidence will be considered by the 
Board in reviewing the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.

Here, the Board notes that the Veteran was afforded a VA 
examination in November 2006 in connection with his claims.  
The examiner noted that the Veteran was an auto mechanic and 
had combat experience in service.  After service, the Veteran 
was noted to have had occupation as a crane operator in a 
Chrysler factory for 37 years.  The Veteran was diagnosed 
with bilateral hearing loss for VA purposes and tinnitus.  
The examiner indicated that the Veteran's tinnitus was due to 
the same etiology as his hearing loss.  After reviewing the 
Veteran's medical and service records, the examiner stated 
that the Veteran's service treatment records were silent for 
any complaint of hearing loss or tinnitus.  The examiner also 
found that the Veteran spent 37 years working in a factory.  
The examiner then found that the Veteran's current hearing 
loss and tinnitus were less than likely related to military 
service and more likely related to occupational noise.  

After the examination, the Veteran testified at a hearing 
before the Board.  In this testimony, the Veteran and his 
representative disputed the VA examiners finding that the 
Veteran had worked 37 years in a factory.  The Veteran 
testified that he had worked 17 years in the factory, and 
that 15 of those years were working outside of the factory 
building stacking equipment.  The Veteran testified that this 
work did not expose him to occupational noise.  In addition, 
the Veteran testified that he has had tinnitus and "fuzzy" 
hearing ever since a motor vehicle accident that occurred in 
service.  In this regard, the Board notes that the Veteran is 
service-connected for scar, shrapnel wound residuals, left 
forehead, with history of mild concussion.  This is related 
to the in-service accident.  The Veteran testified that he 
has had hearing loss and tinnitus ever since his time in the 
service.    

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the November 2006 examination report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the Veteran's hearing loss and tinnitus are related 
to or had their onset during service.  In this regard, the 
examiner is asked to consider the Veteran's testimony and 
statements in the record indicating that he has suffered 
hearing loss and tinnitus since a motor vehicle accident in 
service, and also that he worked only 17 years at the 
Chrysler factory, 15 of which did not involve noise exposure.  
Such an examination is necessary to adjudicate these claims.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. 
§ 3.159(c)(2).  

Here, the Board notes that the Veteran testified that that 
his wife wrote a lay statement regarding the Veteran's 
hearing loss and tinnitus.  The Veteran indicated that he 
would submit this statement at the hearing, but no such 
statement was submitted.  On remand, the Veteran should be 
afforded an opportunity to have this statement submitted for 
consideration. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for tinnitus or 
any hearing condition.  The Veteran 
should also be invited to submit any 
additional evidence in his possession 
that may be relevant to his claims, 
including any lay statements from his 
wife regarding the Veteran's hearing loss 
and tinnitus.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
November 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's hearing loss and 
tinnitus are related to or had their 
onset during service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss and tinnitus found to be 
present.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the Veteran's hearing loss and 
tinnitus had their onset in service or as 
a result of service.  In this regard, the 
examiner is asked to consider the 
Veteran's testimony and statements in the 
record indicating that he has suffered 
hearing loss and tinnitus since a motor 
vehicle accident in service, and his 
testimony clarifying that he worked only 
17 years at the Chrysler factory (not 37 
years) and that 15 of these 17 years did 
not involve noise exposure.  The examiner 
is also asked to comment on any lay 
statements from his wife regarding the 
Veteran's hearing loss and tinnitus.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
Veteran's claims.  If any determination 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




